Case 3:17-cv-00007-GTS-ML Document 101-43 Filed 05/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

DEBRA SPERO, as Natural Mother of
V.S., an infant,
Plaintiffs,

 

Vv. AFFIDAVIT OF KATHARINE DYER

Civil Action No.: 3:17-cv-00007
VESTAL CENTRAL SCHOOL DISTRICT (GTS/DEP)

BOARD OF EDUCATION, VESTAL CENTRAL

 

 

 

SCHOOL DISTRICT, JEFFREY AHEARN,
Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

Defendants,

 

STATE OF NEW YORK _ )
COUNTY OF BROOME ~

KATHARINE DYER, being duly sworn, deposes and says:

1. I am a teacher with the Vestal Central School District (hereinafter “District”). I
make this affidavit of my own personal knowledge and am fully competent to testify as to all
matters herein.

2. I do not use racial slurs. I never used a racial slur in my classroom, contrary to
the claim by Plaintiff Vincent Spero in this litigation.

3. Plaintiff Vincent Spero never stated directly to me that I had used any racial slur.

4, On December 1, 2016, during my fourth period mathematics class, Plaintiff

Vincent Spero said “Drexel,” the name of my street, and “Maxwell Lawrence,” the first and

middle names of my husband. When he said these things, he was glaring at me.
Case 3:17-cv-00007-GTS-ML Document 101-43 Filed 05/31/19 Page 2 of 2

5. I was concerned that Plaintiff was obviously attempting to intimidate me. I was

fearful for myself and my two young children.

Kha Mj

Katharine Dyer/

Sworn to before me this 2 y
day of May, 2019.

Dien bare fb strtafion

Notary\pblic

 

 

DONNA J HARRINGTON
NOTARY PUBLIC, STATE OF NEW YORK
NO. OLHA6018733
QUALIFIED IN BROOME COUNTY
COMMISSION EXPIRES JANUARY 19, 204"

 

 
